DETAILED ACTION
This action is in response to the application filed 31 October 2019, claiming benefit back to 31 October 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 9 recites the limitations of   aggregating a plurality of data files from the plurality of third party sources, data files associated with news articles and risk values; classifying the plurality of data files based on subject matter. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers a method of organizing human activity and a fundamental economic practice (e.g. .mitigating settlement risk), by the performance of the limitations in the mind, but for the recitation of generic computer components1.   Other than reciting “risk analysis module executable by at least one processor” and “the risk analysis module” the claim limitations are directed to a human aggregating and classifying files in their mind, for the purposes of analyzing risk. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the addition elements of a risk analysis module executable by at least one processor, the risk analysis module communicatively coupled to a plurality of third party sources associated with a plurality of geographical locations, for aggregating a plurality of data files from the plurality of third party sources, data files associated with news articles and risk values, and it is recited at a high level of generality (a generic module for aggregating files), and is merely a generic computer device for performing data gathering, which is a form of insignificant extra-solution activity;  storing, via the risk analysis module, the plurality of data files into a database configured to store data files, which is merely well-understood, routine and conventional activity2; and displaying, via a user dashboard executing on a computing device and communicatively coupled to the module, based on subject matter and risk value, at least one article associated with a data file; receiving, via the user dashboard, a user selection of the at least one article to initiate an event; receiving, via the user dashboard, user comments associated with the event; and displaying, via the user dashboard, the user comments in association with the event, which is insignificant extra-solution activity.3 Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use 
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 10 – 16:
Claim 10 recited additional mental steps of grouping articles and insignificant extra-solution activity;
Claims 11 and 12 merely recite displayed data;
Claim 13 merely recites additional mental steps of determining articles to display based on a location;
Claim 14 merely recites the source of the data;
Claim 15 merely recites generic computer functionality of machine learning.4
Claim 16 merely recites merely using a computer as a tool to create, save, edit, or share the at least one article.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a database, a risk analysis module executable by at least one processor;   a user dashboard executing on a computing device; a non-transitory computer-readable medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry5  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0047]-[0052], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation6.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12, 16, and 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (U.S. 2014/0019471; hereinafter Linton) in view of Ott (U.S. 2014/0052644). 
	
In respect to claim 1, Linton discloses a system for performing distributed risk analysis, the system comprising:
	a database configured to store data files (see at least [0077] The tier 1 control tower 100 comprises a tier 1 control tower server 204 and associated database management system (not shown) and database 208; see further  [0079] The database 208 can be any organized collection of data and their supporting data structures. The database can be based on any data model, including the relational model, entity-relationship model, object model, object relational model, XML, or other database model);
	a risk analysis module executable by at least one processor, the risk analysis module communicatively coupled to a plurality of third party sources associated with a plurality of geographical locations, the risk analysis module when executed (see at least [0086] ... The supply chain monitoring system 302 includes a data collection module 300, a scheduling module 304, a historical state module 308, an analytical engine 312, a risk manager 316, and a reporting module 320, connected by a local area network or bus 324. [0087] The data collection module 300 collects performance information from tier 2, 3, and/or 4 entities and freight companies in the supply chain and from accessible information
source(s) 224) :
	aggregates a plurality of data files from the plurality sources, the data files associated with news articles and risk values, classifies the plurality of data files based on subject matter, and stores the plurality of data files into the database (see at least [0084] The accessible information source(s) 224 include any source of information relevant to supply chain performance, including, without limitation, news sources and/or aggregators...see further  [0087] The data collection module 300 collects performance information from tier 2, 3, and/or 4 entities and freight companies in the supply chain and from accessible information source(s) 224...; see further  [0088] Events stored in the database 208 typically include event category, event type, event subtype and event severity tags [i.e. risk values]. Event categories include, for example, natural disaster... weather... political... business... The severity tag can include one or more of emergency, advisory, watch, and warning. [i.e. risk values]....; see further   [0105] The analytical engine 312 and risk manager 316 can use other variables and/or algorithms to determine the relative health of the supply chain. For example, the analytical engine 312 can employ a metric-CpX, which can be a measure of risk and capable of substantially optimizing the supply chain. The metric can be determined through the collection, aggregation, and transformation of supply chain data, including performance information, and, when optimized, can modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account);
	a user dashboard executing on a computing device and communicatively coupled to the module, the user dashboard configured to: display, based on subject matter and risk value, at least one article associated with a data file, receive a user selection [of the at least one article] to initiate an event, receive user comments associated with the event, and 	display the user comments in association with the event (see at least  [0128] With reference to FIG. 11, the reporting module provides a display 1100 showing a location 1104 and impacted range 1108 of an event... [0129] With reference to FIG. 12, the reporting module provides a display 1200 showing an administrator input box 1204 to provide event information to the data collection module. The input box 1204 includes fields for event type 1208, event subtype 1212, event epicenter 1216 (which lets the administrator elect whether to have the data collection module locate the epicenter or provide latitude and longitude of the epicenter), country of epicenter location 1220, postal code of epicenter location 1224, radius impacted by the event 1226, current risk (or severity) level 1228, event expiration date and time 1232, and event description 1236).
	While Linton discloses both having access to news articles and an administrator input box to provide event information to the data collection module, which includes fields for event type, event subtype, event epicenter, etc., the only difference between Linton and the claim is what is being commented on; i.e. the article itself.
	Analogous art Ott discloses receive a user selection of the at least one article to initiate an event7, receive user comments associated with the event, and display the user comments in association with the event (see at least [0062] FIGS. 5 and 5a depict screen shots of a portion of a knowledge article 400 and associated commenting function 500 according to an exemplary embodiment of the present invention. When a comment button 470 is clicked, the commenting function 500 is initiated. Comment function 500 may include text box 505 within which the user may enter text 520 to be added to knowledge article 400, which text is added upon clicking Save button 510. Comment function 500 may further include Attachment button 515, which initiates a function for attaching/linking one or more documents to knowledge article 400. Finally, comment function 500 may identify the section of knowledge article 400 being commented upon).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the commenting of articles of Ott with the articles and commenting selection features in Linton. 
Thus, the simple combination / substitution of one known element with / for another producing a predictable result of allowing a  user to enter text to be added to the article (see Ott, [0062]) in addition to the user being able to create and comment upon an event,  renders the claim obvious. 
	
In respect to claim 4, the combined invention of Linton and Ott disclose the system of claim 1 (see Id.), Linton further disclosing wherein the user dashboard displays an articles map that indicates a location of the at least one article or the event (see at least [0126] The reporting module 320 provides the reporting information to tier 1 management. The reporting module 320 can not only provide reports containing performance information but also generate map displays. FIGS. 11-17 are a series of screen shots demonstrating reporting information provided by the reporting module 320).
	Further, what is displayed is nonfunctional descriptive material and is not functionally involved in the system recited.  The user displaywould perform the same regardless of the data presented.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, (see in re Gulack, 217 USPQ 401 (Fed. Cir. 1983).
	
In respect to claim 8, the combined invention of Linton and Ott disclose the system of claim 1 (see Id.), Linton further disclosing wherein a user can use the user dashboard to at least one of create, save, edit, or share the at least one article (see at least [0129] With reference to FIG. 12, the reporting module provides a display 1200 showing an administrator input box 1204 to provide event information to the data collection module. The input box 1204 includes fields for event type 1208, event subtype 1212, event epicenter 1216 (which lets the administrator elect whether to have the data collection module locate the epicenter or provide latitude and longitude of the epicenter), country of epicenter location 1220, postal code of epicenter location 1224, radius impacted by the event 1226, current risk (or severity) level 1228, event expiration date and time 1232, and event description 1236).

Claims 9, 12, 16, 17, 19, and 20 recite a method and computer-readable medium performing the same steps performed in claims 1, 4, and 8, and are rejected using the same rationale. 

Claims 2, 7, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (U.S. 2014/0019471; hereinafter Linton) in view of Ott (U.S. 2014/0052644), in further view of Hughes et al. (2018/0349934; hereinafter Hughes).

In respect to claim 2, the combined invention of Linton and Ott disclose the system of claim 1 (see Id.), and while Linton discloses news sources (see at least [0084]), a display and further discloses by moving the cursor over the location of the event, a box appears providing event information, including a description and location of the event, number of products impacted by the event, number of parts impacted by the event, potential financial impact of the event, and supply chain sites affected by the event. (see at least [0128]),  however they may not explicitly disclose wherein the module, when executed, is further configured to: group articles based on related subject matter, wherein the user dashboard displays the grouped articles in a feed.
	Analogous art Hughes discloses wherein the module, when executed, is further configured to: group articles based on related subject matter, wherein the user dashboard displays the grouped articles in a feed (see at least [0030]... In particular, the user groups 138 can be (1) provided (e.g., via user interaction feedback 150) to the manager 112 to indicate groups of interest, and (2) utilized by the news reader 132 to categorize (i.e., group) the news articles 114 within a news feed displayed within the news reader 132).
	 It would have been obvious to one of ordinary skill in the art to include in the event information display of Linton and Ott the categorized news articles as taught by Hughes since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of displaying the relevant news articles pertaining to the event of interest. 

Claims 10 and 18 recite a method and computer-readable medium performing the same steps performed in claim 2, and are rejected using the same rationale.

In respect to claim 7, the combined invention of Linton and Ott disclose the system of claim 1 (see Id.), and while Linton discloses a data collection module to extract relevant information items from sources (see at least [0087]), they may not explicitly disclose wherein machine learning is used to suggest or display articles for a user.
	Analogous art Hughes discloses wherein machine learning8 is used to suggest or display articles for a user (see at least [0025] ... For example, when processing a news article 114, the manager 112 can implement any technique (e.g., machine learning) for analyzing the direct aspects of the news article 114, including a news source associated with the news article 114, the content 120 included in the news article 114, and so on).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the machine learning to analyze articles  of Hugh with the event display and the data collection module extracting information from news sources to determine relevant events in Linton and Ott. 
Thus, the simple combination of one known element with another producing a predictable result of using a machine learning system to improve the performance of the data collection module,  renders the claim obvious. 
	
Claim 15 recites a method performing the same steps performed in claim 7, and is rejected using the same rationale.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (U.S. 2014/0019471; hereinafter Linton) in view of Ott (U.S. 2014/0052644), in further view of Stenger (U.S. 2008/0140514)

In respect to claim 3 , the combined invention of Linton and Ott disclose the system of claim 1 (see Id.), and while Linton discloses a dashboard displaying a map (see at least [0126]), however they may not explicitly disclose wherein the user dashboard displays a risk map that indicates risk trends.
	Analogous art Stenger discloses wherein the user dashboard displays a risk map that indicates risk trends9 (see at least [0082] In some cases, the servers 106 can integrate structured data 112 with business intelligence data 126 that is secured from business information sources. The integrated structured data and the business intelligence data can be used to assign a risk condition for the combined data. Changes in the risk condition of the combined data can be tracked and a history maintained to produce a trend chart for the risk).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the displaying of risk trends of Stenger with the map displays showing events in the combined invention of Linton and Ott. 
Thus, the simple combination of one known element with another producing a predictable result of showing trends in data or risk to monitor changes in the risk condition (see, e.g. Stenger, [0082]) ,  renders the claim obvious. 
	
	Further these differences in what is displayed are found only in the nonfunctional descriptive material and are not functionally involved in the system recited.  The display would perform the same regardless of the data displayed.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, (see in re Gulack, 217 USPQ 401 (Fed. Cir. 1983).

Claim 11 recites a method performing the same steps performed in claim 3, and is rejected using the same rationale.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (U.S. 2014/0019471; hereinafter Linton) in view of Ott (U.S. 2014/0052644), in further view of Zimmer (U.S. 2015/0163626).

In respect to claim 5, the combined invention of Linton and Ott disclose the system of claim 1 (see Id.), and while Linton discloses a map display (see at least [0128] With reference to FIG. 11, the reporting module provides a display 1100 showing a location 1104 and impacted range 1108 of an event (a 4.9 earthquake) and locations 1112 and descriptions 1116 of various enterprises and/or organizations in the supply chain, namely companies 1-4 with relevant information provided about each enterprise and/or organization (e.g., role, location, and products, parts, and/or components provided to the supply chain), the combined invention may not explicitly disclose wherein the module uses geo-fencing based on a location of a user or a subject matter assigned to the user to determine the at least one article to display to the user.
	Analogous art Zimmer discloses wherein the module uses geo-fencing based on a location of a user or a subject matter assigned to the user to determine the at least one article to display to the user (see at least [0114] News which could impact on the safety of users may be pushed to them  in real time, tailored to their precise location.  An example is shown in FIG.  4.  News can be filtered and pushed to a user based on their map position.   News can be filtered and pushed to a user based on their map position being within a predefined distance of a specified latitude and longitude.  News can be filtered and pushed to a user based on their map position being within a GeoFence). 
	It would have been obvious to one of ordinary skill in the art to include in the map showing a location and impacted range  of an event of Linton and Ott the news that could impact a user based on geofenced area as taught by Zimmer since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of only displaying information regarding an area or location of interest to a user. 

Claim 13 recites a method performing the same steps performed in claim 5, and is rejected using the same rationale.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (U.S. 2014/0019471; hereinafter Linton) in view of Ott (U.S. 2014/0052644), in further view of Lawrence et al. (U.S. 2008/0319922, hereinafter Lawrence)

In respect to claim 6 , the combined invention of Linton and Ott disclose the system of claim 1 (see Id.), and while Linton discloses severity tags [i.e. risk values], ), the combined invention may not explicitly disclose wherein the data files are associated with news stories and risk scores from global risk subscription services.
	Analogous art Lawrence discloses wherein the data files are associated with news stories and risk scores from global risk subscription services (see at least [0149] According to some embodiments, the information feed 604c provides information from one or more websites.  The information may include, for example, information from a website that provides important information (or information having known relevance) on a regular basis (e.g., via a  subscription).  The website may include, for example, a website operated by the  Jane's.TM.  Information Group that provides security and other intelligence information.  In some embodiments, the information (such as security intelligence information) may be received by the information aggregation manager 612 via the information path 680c.  According to some embodiments, the information is extracted from the Jane's.TM.  website using the website information extraction device 616.  In other embodiments, the information may be provided by Jane's.TM.  directly (e.g., via a scheduled data export or download).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the information may include, for example, information from a website that provides important information (or information having known relevance) on a regular basis (e.g., via a  subscription) of Lawerence with the risk analysis in Linton and Ott. 
Thus, the simple combination of one known element with another producing a predictable result of gathering additional risk information in addition to the extracted information that is used to determine risk,  renders the claim obvious. 
	
Claim 14 recites a method performing the same steps performed in claim 6, and is rejected using the same rationale.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	



    
        
            
        
            
    

    
        1 See,also, Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), which stated that “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  ”.
        
        2 See MPEP 2106(d) II.
        
        3 See MPEP 2106(g), citing Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016); see also MPEP 2106.05(h).  
        4 Noting Applicant’s specification merely states “[0020] “In some embodiments, the system further includes a machine learning module to use machine learning to suggest articles for a given user based on the user's history of reading articles or creating events”.
        
        5 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        6 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        7 See Applicant’s specification at [0014] “An event enables a user to provide commentary and analysis regarding the at least one article”.
        8 Examiner noting that Applicant’s specification merely states, at [0020] “In some embodiments, the system further includes a machine learning module to use machine learning to suggest articles for a given user based on the user's history of reading articles or creating events”,  and provides no further explanation of how the machine learning module works or performs the function. 
        
        9 Examiner noting that Applicant’s specification merely states, at [0016] “In some embodiments, the user dashboard generates and displays a risk-related heat map that indicates risk trends. The risk-related heat map may display risk over a given time to allow for trend determination. For example, in one embodiment, the risk-heated map may display risk over a specific time period, for example the past 24 hours. In another embodiment, a user may select an interval to view the risk-heated map at discrete times over a time period (for example, every hour over a 24 hour period)”, and provides no further explanation of how the risk trends are determined prior to displaying.